Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled January 20, 2021 has been considered and entered. Accordingly, Claims 21 – 35, and 37 – 50 are pending in this application. Additionally claims 21, 33, 35, 39, 40, 47 – 49 and 50 are amended, and claims 1 – 20 have been previously cancelled and claims 36 has been cancelled. 

EXAMINER’S NOTES

With respect to the obviousness-type double patenting rejection made in regards to claims 21, 49 and 50. This rejection has been withdrawn with the filing of a terminal disclaimer.

Response to Arguments

Applicant's arguments filed January 20, 2021 have been fully considered and persuasive. For Examiners response, see discussion below:

Applicant’s arguments, see pages 9 and 10, with respect to the rejection(s) of claim(s) 21, 49 and 50 under 35 USC § 102 (a) (2) have been fully considered and are persuasive. The rejection made under 35 USC § 102 (a) (2) for claims 21, 49 and 50 have been withdrawn.

Allowable Subject Matter

Claims 21 – 35, and 37 – 50 are allowed.

Conclusion

This application is in condition for allowance except for the following formal matters: 

A new ADS and amendment to the first paragraph of the specification is required in order to resolve the incorrect filing date for CIP 14/902848. The date is currently provided as being 1/4/2016 instead of the actual filing date 12/6/2016.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877.  The examiner can normally be reached on M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Pedro J Santos/Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167